Citation Nr: 0806162	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for recurrent pelvic pain 
with urinary and reproductive system infections, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2005, the veteran testified at a Board video 
conference hearing.  The transcript has been associated with 
the claims file.  In November 2006, the Board remanded the 
matter for further development.  All development having been 
completed, the case is before the Board for adjudication.

In the April 2004 Notice of Disagreement (NOD), the veteran 
indicated that she seeks service connection for her 
hysterectomy as a primary condition or as secondary to her 
recurrent pelvic pain with urinary and reproductive system 
infections.  

In the Board remand of November 2006, for clarification 
purposes, the Board sought to determine if there was a 
connection between the hysterectomy and her service connected 
disability. 

In a medical opinion dated January 2007, a VA examiner 
stated:

As well, she had evidence of adhesive disease at the time 
of the hysterectomy which may have been secondary to the 
PID.

The issue of service connection for a hysterectomy is not 
directly before the Board at this time, but this issue has 
been clearly raised by the veteran.  The issue of service 
connection for the hysterectomy should be addressed by the RO 
in a separate rating action.       

The Board refers this issue to the RO for adjudication as it 
is not before the Board at this time.
FINDINGS OF FACT

1.  The veteran's pelvic pain and urinary disabilities are 
unrelated and none of the symptomatology for either condition 
is duplicative of, or overlapping with, the symptomatology of 
the other.

2.  The veteran requires hormonal therapy to control her 
pelvic pain.

3.  The veteran has urinary frequency and nocturia at least 3 
times per night.


CONCLUSIONS OF LAW

1.  The veteran is entitled to separate ratings for her 
pelvic pain and urinary disability.  38 C.F.R. § 4.14 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a urinary disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Code 7512 (2007).

3.  The veteran is entitled to restoration of her 10 percent 
rating for pelvic pain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7614 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In deciding the veteran's increased evaluation claim, the 
Board is to consider the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

The veteran is service connected for recurrent pelvic pain 
with urinary and reproductive system infections, which has 
been rated under Diagnostic Codes (DC) 7512 for chronic 
cystitis and under 7614 for pelvic inflammatory disease 
(PID).  The veteran was previously rated at 10 percent for 
pelvic pain under DC 7614 for symptoms that require 
continuous treatment.  

In a rating decision dated May 2007, the RO granted an 
increase to a 20 percent rating for the veteran's service 
connected urinary disability under DC 7512.  

DC 7614 pertains to disease, injury or adhesions to the 
fallopian tube, including PID.  This condition is to be 
evaluated utilizing a General Rating Formula for Disease, 
Injury, or Adhesions of the Female Reproductive Organs.  
Under this formula, a noncompensable (i.e., 0 percent) rating 
is assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is assigned when there are 
symptoms requiring continuous treatment.  A 30 percent rating 
corresponds to symptoms that are not controlled by continuous 
treatment.  

With regard to the urinary disorder, DC 7512, chronic 
cystitis, provides that the disability be rated as voiding 
dysfunction.  Voiding dysfunction is rated based on either 
urine leakage, frequency, or obstructed voiding.  

A 20 percent rating based on urine leakage requires the 
wearing of absorbent material, which must be changed less 
than 2 times per day.  A 40 percent rating based on urine 
leakage requires the wearing of absorbent materials that must 
be changed 2 to 4 times per day, and a 60 percent rating 
requires the wearing of absorbent materials that must be 
changed more than 4 times per day.

A 20 percent rating based on urinary frequency requires 
daytime voiding at intervals of between one and two hours; or 
awakening at night to void three or four times.  A 40 percent 
rating based on urinary frequency requires daytime voiding 
intervals of less than one hour or awakening to void 5 or 
more times per night.

The criteria for a 30 percent rating, based on obstructed 
voiding are urinary retention requiring intermittent or 
continuous catheterization  

In January 2007, the veteran underwent VA exams for 
gynecology and urology.  During the gynecological VA exam, 
the examiner noted that the claims file was reviewed and that 
the veteran remained on birth control pills despite having 
the hysterectomy.  The veteran also indicated that she had 
urinary frequency and nocturia at least 3 times per night for 
the past 20 years.  The veteran was diagnosed as having 
chronic pelvic pain, and it was indicated that it is as least 
as likely as not that the veteran's chronic pelvic pain, 
dyspareunia and dysmenorrhea may be completely or at least 
partially explained by her history of PID.  The veteran also 
had evidence of adhesive disease at the time of the 
hysterectomy which may have been secondary to the PID.  

The examiner opined there was no reason to believe that the 
veteran's prior PID or vaginitis was related to her urinary 
symptoms.

The VA urologist indicated that the claims file was reviewed.  
The veteran indicated that she suffered daytime and nighttime 
urinary frequency, having to void approximately 3 times per 
night.  The veteran denied urinary incontinence.  The veteran 
is not taking medication for her urinary symptoms, but has 
increased her fiber intake to help with bowel movements.  The 
examiner indicated that the veteran has moderate urinary 
problems.  In the assessment, the examiner stated that the 
veteran has had a long-term significant urinary frequency 
with no apparent serious contributing conditions, which 
appears to limit her activities, including travel.  The 
examiner further indicated that the veteran's symptoms did 
not appear to change after the hysterectomy; however, the 
procedure places the veteran at risk for worsening urinary 
symptoms.  

Finally, the examiner indicated that the veteran's urinary 
symptoms did not improve after treatment for the chronic 
pelvic condition, which suggests that they are less likely 
than not related.

In December 2005, the veteran testified before the 
undersigned Veteran's Law Judge.  In her testimony, the 
veteran stated her belief that the RO lumped all of her 
disabilities instead of treating each one separately.  She 
indicated that she continues hormone therapy for cysts and 
pelvic pain, and though she has had to increase her dosage on 
occasion, the continuous treatment controls the pain.  She 
stated that her pain does not affect her mobility.  She also 
testified that fibroids and chronic pain led to a 
hysterectomy.  The veteran further testified that she had 
urinary frequency.

In this case, both VA examiners indicated that the pelvic 
pain and urinary disabilities are unrelated.  Accordingly, 
since the veteran remains on hormonal therapy for controlling 
her pelvic pain, the veteran is entitled to the restoration 
of her 10 percent rating under DC 7614.  The veteran is not 
entitled to a 30 percent rating since she testified that her 
symptoms are controlled by her medication.  The Board finds 
that the post-service medial record would provide evidence 
against a 30 percent evaluation for this disorder. 

In addition, because the veteran's urinary frequency is 
approximately 3 times per night, the veteran is entitled to a 
separate rating of 20 percent under DC 7512.  Since the VA 
examiners indicated that the veteran's disabilities are 
unrelated and none of the symptomatology for either condition 
is duplicative of, or overlapping with, the symptomatology of 
the other, the assignment of separate ratings for pelvic pain 
and urinary frequency does not violate the rule against 
pyramiding  38 C.F.R.  § 4.14 (2007); Esteban, 6 Vet. App. 
259.

The Board again finds that the post-service medial record 
would provide evidence against a higher evaluation for this 
disorder.  

The Board does not find evidence that the veteran's disorder 
should be increased for any other separate period based on 
the facts found during the whole appeal period. The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.               § 
3.321(b).  That is, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

ORDER

Entitlement to restoration of a 10 percent rating for pelvic 
pain under DC 7614 is granted.

Entitlement to a rating in excess of 20 percent for urinary 
frequency under DC 7512 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


